Citation Nr: 1018761	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for uveitis, to include 
as due to tetrachloride exposure and asbestos exposure.

2.  Entitlement to service connection for neurosarcoidosis 
with myelopathy and optic nerve involvement, to include as 
due to tetrachloride exposure and asbestos exposure.

3.  Entitlement to service connection for anemia, to include 
as due to tetrachloride exposure and asbestos exposure.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2006 
and November 2008.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

A hearing was held on February 2, 2005, in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board does observe that the Veteran has submitted 
additional evidence, namely information pertaining to the USS 
Belle Grove as well as photographs.  The Veteran has asserted 
that he developed the claimed disorders as a result of 
exposure to asbestos and tetrachloride while serving on that 
ship.  This evidence was not previously considered by the RO, 
and the Veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  However, as will be discussed 
below, exposure to those substances has been conceded, and 
thus, the remaining issue is whether the medical evidence 
establishes a relationship between the Veteran's current 
disorders and his exposure to those substances.  As such, the 
additional evidence is not relevant to that question, which 
is the crux of this case.  Therefore, the Board will proceed 
with a decision on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have uveitis that is 
causally or etiologically related to service, including 
tetrachloride exposure and asbestos exposure.

3.  The Veteran has not been shown to have neurosarcoidosis 
with myelopathy and optic nerve involvement that is causally 
or etiologically related to service, including tetrachloride 
exposure and asbestos exposure.

4.  The Veteran has not been shown to have anemia that is 
causally or etiologically related to service, including 
tetrachloride exposure and asbestos exposure.


CONCLUSIONS OF LAW

1.  Uveitis was not incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Neurosarcoidosis with myelopathy and optic nerve 
involvement was not incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Anemia was not incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the Board acknowledges that the RO did not 
provide the Veteran with adequate notice in connection with 
all of his claims prior to the initial rating decision in 
September 2003.  Nevertheless, the RO did send the Veteran 
letters in March 2003, April 2003, September 2004, and May 
2006, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims for service 
connection were readjudicated in a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the September 2004 and May 2006 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the May 2004 statement of 
the case (SOC) and the July 2004, April 2007, and February 
2010 supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2003, September 2004, 
and May 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003, April 2003, September 2004, and May 2006 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The March 2003, April 2003, 
September 2004, and May 2006 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2003, September 2004, and May 
2006 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
his claims.  In compliance with the November 2008 remand, the 
RO did request medical records from the Veteran's former 
employer; however, a January 2009 letter from the company 
indicates that such records could not be located.  As such, 
the Board finds that the RO attempted to complete the 
development requested in the November 2008 remand and 
complied with the remand instructions. Stegall v. West, 11 
Vet. App, 268 (1998).  The Veteran's records from the Social 
Security Administration (SSA) have also been obtained and 
associated with the claims file, and he has not identified 
any other outstanding records that are pertinent to the 
issues currently on appeal.  The Veteran was further provided 
the opportunity to testify at a hearing before the Board, and 
the RO did request verification of the Veteran's asbestos 
exposure in service.

In addition, the Veteran was afforded a VA examination in 
April 2009 in connection with his claims for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the April 2009 VA medical opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's 
claims file.  The examiner considered all of the pertinent 
evidence of record, including the contentions of the 
appellant, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed as well 
as medical literature.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter Manual or M 21-1MR).  In addition, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure. See M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for uveitis, 
neurosarcoidosis with myelopathy and optic nerve involvement, 
and anemia.  His service treatment records are negative for 
any complaints, treatment, or diagnosis of such disorders.  
In fact, his June 1966 separation examination did not reveal 
any eye, ophthalmoscopic, pupil, ocular motility, spine, or 
neurologic abnormalities.  Moreover, the Veteran did not seek 
treatment immediately following his separation or for many 
years thereafter.  Therefore, the Board finds that uveitis, 
neurosarcoidosis with myelopathy and optic nerve involvement, 
and anemia did not manifest in service or for many years 
thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of the 
claimed disorders, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that uveitis, 
neurosarcoidosis with myelopathy and optic nerve involvement, 
and anemia manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  The Veteran has claimed that he was exposed to 
asbestos and tetrachloride while serving in the United States 
Navy and that his current uveitis, neurosarcoidosis, and 
anemia are related to such exposure.  In particular, the 
Veteran testified at the February 2005 hearing that he served 
aboard the USS Belle Grove as an electrician and that he was 
exposed to asbestos in this capacity approximately from 
December 1962 to July 1966.  The Veteran also noted that he 
worked with the ventilation systems without any protective 
equipment.  His service records do show that he served as an 
electrician aboard the USS Belle Grove, and following the 
November 2008 remand, the RO did concede exposure to 
asbestos.  In particular, the report of Asbestos Exposure by 
Occupation from the United States Navy indicates that 
asbestos exposure is probable for an electrician's mate.  The 
RO also observed that there was no specific information 
showing the use of tetrachlorides, but noted that the 
Veteran's statement that the chemical was used as a cleaning 
agent was consistent with his duties, and thus, resolved any 
doubt concerning his exposure to tetrachloride in his favor.  

Nevertheless, even assuming that the Veteran was exposed to 
asbestos and tetrachloride, the medical evidence does not 
show that his claimed disorders are related to such exposure.  
The Veteran's treatment records do document current diagnoses 
of the claimed disorders, but they do not provide opinions 
relating the current disorders to his military service.  In 
fact, private medical records dated from March 1999 to May 
2003 indicate that the Veteran has anemia secondary to blood 
loss and iron deficiency, and it was specifically noted that 
he had rectal bleeding.  Similarly, other private medical 
records dated from September 1997 to May 2006 document the 
Veteran as having anemia attributable to hemorrhoidal 
bleeding and/or methotrexate therapy.  

In addition, the April 2009 VA examiner diagnosed the Veteran 
with neurosarcoidosis and opined that it was less likely as 
not that the disorder was caused by or result of his verified 
in-service exposure to asbestos and/or carbon tetrachloride 
or otherwise related to his military service.  He explained 
that the medical literature regarding the known pathogenesis 
of sarcoidosis does not indicate that a single cause has been 
found.  Regarding occupational and environmental exposure, 
the examiner specifically noted that there was no external 
agent found to be responsible for causing the disorder.  

In addition, the April 2009 VA examiner assessed the Veteran 
as having iron deficiency anemia and stated that it was less 
likely as not that the disorder was caused by or the result 
of his verified in-service exposure to asbestos and/or carbon 
tetrachloride or otherwise related to his military service.  
In particular, he noted that the medical records indicated 
that chronic bleeding hemorrhoids were the cause of the 
Veteran's iron deficiency anemia, and there was no mention of 
asbestos causing anemia in the literature he had searched.  
Regarding carbon tetrachloride, the examiner did observe that 
hemolysis can occur with ingestion, but commented that the 
Veteran did not have that type of anemia.  

Lastly, the April 2009 VA examination report includes a March 
2009 optometry note from an optometrist who noted that he had 
reviewed the claims file extensively, including the medical 
records and the Veteran's assertions.  The optometrist also 
contacted the Centers for Disease Control (CDC) and obtained 
a copy of a Tox Profile for Carbon Tetrachloride and 
specifically the neurological effects.  It was noted that 
there are no reported cases of the chemical causing 
neurosarcoidosis or any other medical evidence.  The same 
results were found for asbestos.  Following an examination, 
the optometrist stated that the Veteran's legal blindness was 
more likely than not secondary to his uveitis, which was more 
likely than not caused by his neuroscarcoidosis, but it was 
not due to or aggravated by his claimed exposure to either 
asbestos or carbon tetrachloride.  

The Board does observe that the claims file contains 
information obtained from the Internet regarding the effects 
of carbon tetrachloride and neurosarcoidosis.  However, this 
evidence is general in nature, and no examiner has 
specifically related the information contained therein to the 
Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the medical 
literature is of little probative value in this case.  Based 
on the foregoing, the Board finds that the preponderance of 
evidence is against the Veteran's claim for service 
connection for uveitis, neurosarcoidosis with myelopathy and 
optic nerve involvement, and anemia.

Although there is medical evidence indicating that the 
Veteran's uveitis may be related to his neurosarcoidosis, the 
fact remains that service connection has not been established 
for the latter disability.   As such, service connection for 
uveitis cannot be granted on a secondary basis.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for uveitis, neurosarcoidosis with myelopathy and 
optic nerve involvement, and anemia is not warranted.


ORDER

Service connection for uveitis is denied.

Service connection for neurosarcoidosis with myelopathy and 
optic nerve involvement is denied.

Service connection for anemia is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


